Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  The claims recite a penalty to the current health of the respective power source. The term is considered awkward a possible amendment could be a degradation  to the current health of the respective power source. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. US 1 7/137,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application (106 ending) and the application of this office action (212 ending ) are not patentably distinguishable as can be seen in the table presented below.  
US 17137118
US 17/137,106
1. A method, comprising:
1. A method, comprising:
receiving a power request for a vehicle, wherein:
receiving a power request for a vehicle, wherein:
the vehicle comprises one or more power sources; and
the vehicle comprises a one or more power sources; and
each power source of the one or more power sources is configured to provide power for moving the vehicle;
each power source of the one or more power sources is configured to provide power for moving the vehicle;
obtaining perception data generated by a perception system of the vehicle;
obtaining perception data generated by a perception system of the vehicle;
determining one or more health values for the one or more power sources;
 
determining, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, vehicle state information, and a machine learning model, wherein:
determining, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, a vehicle state and a machine learning model, wherein:
one or more of the power request, the set of perception data, the vehicle state information, and the one or more health values are provided as an input to the machine learning model; and
one or more of the power request and the set of perception data, the vehicle state, the power request are provided as an input to the machine learning model; and
the power distribution is generated by the machine learning model; and
the power distribution is generated by the machine learning model; and
providing the power distribution to a powertrain controller, wherein:
providing the power distribution to a powertrain controller, wherein:
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and
the powertrain supervisor is communicatively coupled to the perception system.
the powertrain supervisor is communicatively coupled to the perception system.


20. A method, comprising:
20. A method, comprising:
obtaining a set of training data for machine learning model, wherein:
obtaining a set of training data for machine learning model, wherein:
the set of training data comprises a set of perception data; and
the set of training data comprises a set of perception data; and
the set of perception data comprises information about an environment where a vehicle is located;
the set of perception data comprises information about an environment where a vehicle is located;
obtaining a set of reference power distributions for a set of power sources of the vehicle;
obtaining a set of reference power distributions for a set of power sources of the vehicle;
providing the set of training data as an input to the machine learning model;
providing the set of training data as an input to the machine learning model;
receiving a set of power distributions generated by the machine learning model; and
receiving a set of power distributions generated by the machine learning model; and
determining whether the machine learning model is trained based on the set of power distributions and the set of reference power distributions;
determining whether the machine learning model is trained based on the set of power distributions and the set of reference power distributions;
in response to determining that the machine learning model is not trained, updating the machine learning model and repeating the determining and the updating until the machine learning model is trained.
in response to determining that the machine learning model is not trained, updating the machine learning model and repeating the determining and the updating until the machine learning model is trained.


15. An apparatus, comprising
a memory configured to store data; and
a processing device coupled to the memory, the processing device configured to:
1. A method, comprising:
receive a power request for a vehicle, wherein:
receiving a power request for a vehicle, wherein:
the vehicle comprises one or more power sources; and
the vehicle comprises a one or more power sources; and
each power source of the one or more power sources is configured to provide power for moving the vehicle;
each power source of the one or more power sources is configured to provide power for moving the vehicle;
obtain perception data generated by a perception system of the vehicle;
obtaining perception data generated by a perception system of the vehicle;
determine one or more health values for the one or more power sources;
 
determine, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, vehicle state information, and a machine learning model, wherein:
determining, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, a vehicle state and a machine learning model, wherein:
one or more of the power request, the set of perception data, the vehicle state information, and the one or more health values are provided as an input to the machine learning model; and
one or more of the power request and the set of perception data, the vehicle state, the power request are provided as an input to the machine learning model; and
the power distribution is generated by the machine learning model; and
the power distribution is generated by the machine learning model; and
provide the power distribution to a powertrain controller, wherein:
providing the power distribution to a powertrain controller, wherein:
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and
the powertrain supervisor is communicatively coupled to the perception system.
the powertrain supervisor is communicatively coupled to the perception system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Books (WO 2020096618) in view of  Alvarez-Troncoso (U.S. 2005/0137764).
Regarding claim 1, Books teaches a method, comprising: 
receiving a power request for a vehicle (see para 0048), wherein: 
the vehicle comprises one or more power sources (see para 0030-0033; Fig. 1); and 
each power source of the one or more power sources is configured to provide power for moving the vehicle (see para 0030-0033); 
obtaining perception data generated by a perception system of the vehicle (see para 0044, 0055-0058); 
determining, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, vehicle state information, and a machine learning model (see para 0030), wherein: 
one or more of the power request, the set of perception data, the vehicle state information, and the one or more health values are provided as an input to the machine learning model (see para 0052, 0053, 0067 and Fig. 2); and 
the power distribution is generated by the machine learning model (see Fig. 2); and 
providing the power distribution to a powertrain controller (see controller 118, para 0030, Fig. 1), wherein: 
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution (see para 0030, Fig. 2); and 
the powertrain supervisor is communicatively coupled to the perception system (see para 0055-59 and 0069).
However, Books does not disclose determining one or more health values for the one or more power sources.
Yet, Alvarez-Troncoso in the same field teaches determining one or more health values for the one or more power sources (see para 0009-0011, 0113; Alvarez-Troncoso).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Books with the teachings of Alvarez-Troncoso by determining one or more health values for the one or more power sources in order to provide an accurate prediction of battery degradation given vales of a particular unit that can allow for further upkeep  of equipment and eventual replacement. 
Regarding claim 15, the combination teaches  an apparatus, comprising
a memory configured to store data; and
a processing device coupled to the memory, the processing device configured to:
receive a power request for a vehicle, wherein:
the vehicle comprises one or more power sources; and
each power source of the one or more power sources is configured to provide power for moving the vehicle;
obtain perception data generated by a perception system of the vehicle;
determine one or more health values for the one or more power sources;
determine, by a powertrain supervisor, a power distribution based on the power request, a set of perception data, vehicle state information, and a machine learning model, wherein:
one or more of the power request, the set of perception data, the vehicle state information, and the one or more health values are provided as an input to the machine learning model; and
the power distribution is generated by the machine learning model; and
provide the power distribution to a powertrain controller, wherein:
the powertrain controller is configured to control the one or more power sources for the vehicle based on the power distribution; and
the powertrain supervisor is communicatively coupled to the perception system (Please see rejection of claim 1).
Regarding claim 20,  a method, comprising:
obtaining a set of training data for machine learning model, wherein:
the set of training data comprises a set of perception data and a set of health values for a set of power sources of a vehicle; and
the set of perception data comprises information about an environment where the vehicle is located;
obtaining a set of reference power distributions for the set of power sources of the vehicle;
providing the set of training data as an input to the machine learning model;
receiving a set of power distributions generated by the machine learning model; and
determining whether the machine learning model is trained;
in response to determining that the machine learning model is not trained, updating the machine learning model (Please see rejection of claim 1).
Regarding claims 2 and 16, the combination teaches each of the one or more health values indicates one or more of a current health of a respective power source and a penalty to the current health of the respective power source (see para 0067-0069; Books or para 0009-0011, 0017-0021 & 0113; Alvarez-Troncoso).
Regarding claim 7,  The method of claim 1, wherein the power distribution is further determined based on one or more power preferences (see para 0067-0069; Books or para 0009-0011, 0017-0021 & 0113; Alvarez-Troncoso).
Regarding claims 8 and 19, the combination teaches wherein the power distribution indicates an amount of power for each of the one or more power sources (see 212, Fig. 2.; Books).
Regarding claim 9, wherein the powertrain controller is configured to cause each of the one or more power sources to generate a respective amount of power indicated by the power distribution (see 216, Fig. 2: Books).
Regarding claim 10, the combination teaches wherein the machine learning model is trained based on a set of training data and a set of reference power distributions (see para 0068, 0069 and Fig. 2; Books).
Regarding claim 11, the combination teaches, wherein the set of reference power distributions are generated based on one or more of a set of reference drive cycles and a set of reference velocity profiles (see para 0068, 0069 and Fig. 2; Books).
Regarding claim 12, the combination teaches, the power distribution 
is determined further based on a vehicle state and wherein the vehicle state is determined based on one or more other systems of the vehicle (see para 0068, 0069 and Fig. 2; Books).
Regarding claim 13, the combination teaches the power distribution is determined further based on communication data received from a communication system; and the communication system is communicatively coupled to the powertrain supervisor (see controller 118, para 0030, Fig. 1; Books).
Regarding claim 14, the combination teaches wherein the perception system comprises a navigation system, and the set of perception data comprises one or more of location data and a route for the vehicle (see para 0060; Books).

Claims 3-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Books, Alvarez-Troncoso in view of Chemali et al (US 2020/0081070).
Regarding claims 3 and 17, the combination teaches the method yet does not disclose each of the one or more health values is determined based on a respective health module; and each health module comprises a respective machine learning model.
However, Chemali in the same filed teaches each of the one or more health values is determined based on a respective health module; and each health module comprises a respective machine learning model (see para 0017 para0007-0025 & 0125-0127; Chemali).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Chemali by having each of the one or more health values is determined based on a respective health module; and each health module comprises a respective machine learning model in order to improve calculation precision of aging information as obtained by the combination (para 0007 -0025 & 0125-0127; Chemali). 
Regarding claim 4, the combination teaches a first power source of the one or more power sources comprises a fuel cell; the first power source is associated with a first health module; and data generated by components associated with the fuel cell are provided as input to the first health module (see para 0004 and  0017, Fig. 1 and 2 & para 0007-0025 & 0125-0127; Chemali).
Regarding claim 5,  the combination teaches a first power source of the one or more power sources comprises a battery; the first power source is associated with a first health module; and data generated by components associated with the battery are provided as input to the first health module (see para 0004 and  0017, Fig. 1 and 2 & para 0013-0022; Chemali).

Claims 6 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Books, Alvarez-Troncoso in view of Vichard et al (Degradation prediction of PEM fuel cell based on artificial intelligence) 
Regarding claims 6 and 18,  The combination teaches the method. 
Yet does not disclose wherein the one or more health values are determined while the vehicle is in operation.
However, Vichard in the field of estimation of battery characteristics teaches that it is known to have the one or more health values determined while the vehicle is in operation (see ABS and Background, Fig. 1).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Vichard by having the one or more health values determined while the vehicle is in operation in order to provide accurate models that can be used under real life conditions that are better aligned with real life situation of battery degradation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             December 14, 2022